     Case 2:20-cv-01945-WBS-KJN Document 12 Filed 10/20/20 Page 1 of 1

     Sarah Shapero (Bar No. 281748)
 1   SHAPERO LAW FIRM
     One Market, Spear Tower, 36th Floor
 2   San Francisco, California 94105
     Telephone: (415) 293-7995
 3   Facsimile: (415) 358-4116
 4   Attorney for Plaintiff,
     ADREANNA CAFFERO
 5

 6
                                  UNITED STATES DISTRICT COURT
 7                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
     ADREANNA CAFFERO                                      Case No.: 2:20-cv-01945-WBS-KJN
10
                    Plaintiff,                             ORDER
11   v.
     SPECIALIZED LOAN SERVICING, LLC, a
12
     business entity; FAY SERVICING, LLC, a
13   business entity; and DOES 1-25, Inclusive

14                  Defendants.
15

16
            Based upon the joint stipulation of the Parties and good cause appearing, the Court hereby
17
     continues Plaintiff’s Motion for Preliminary Injunction from November 4, 2020 to December 14,
18
     2020 at 10:00 AM.
19
            Defendant Fay Servicing, LLC shall file its written opposition on or before November 30,
20
     2020. Plaintiff may file a reply on or before December 7, 2020. Defendant Fay Servicing has
21
     agreed to voluntarily postpone the Trustee’s Sale of the subject property until after the hearing on
22
     Plaintiff’s Motion for Preliminary Injunction.
23
            IT IS SO ORDERED.
24
     Dated: October 20, 2020
25

26

27

28
                                                       1
                                                      ORDER
